Tom Glaze, Justice, dissenting. Appellees Tien Ngoc Doan and Trung Do are charged with the murder of Thavone Mousom and with engaging in violent criminal group activity. Appellees retained an Oklahoma attorney who first advised them to refuse to give any statement. After charges were actually filed against appel-lees, they executed a waiver-of-rights form on advice of their attorney and gave incriminating statements. Tien and Trung then pleaded guilty, but the trial court later set aside their pleas because their attorney was not licensed in Arkansas. The trial court granted appellees’ motion to suppress their statements, and the State filed this interlocutory appeal. In this appeal, the Attorney General’s office has been granted six extensions for a total of eighty-nine days in order to file its brief. The last extension was designated final extension. The State has now tendered its brief, but the majority court has refused the brief and dismissed the State’s appeal. I write to point out that this court has never dismissed an appeal in a criminal case because a brief was tendered late. Over the past two years, this court has routinely allowed belated briefs to be filed by appellants who were convicted defendants with counsel. For some reason, the court now unfairly dismisses the State’s appeal because it was eighty-nine days late. In 1994 and 1995, this court allowed defendants, who were convicted and appealed, to file briefs that were later than eighty-nine days and after final extensions were granted. Examples of those cases are as follows: [[Image here]] No reason exists for treating the State more harshly when it files a late brief than a convicted defendant when his or her attorney is late. Nonetheless, under today’s decision, when an attorney representing a convicted defendant is late, as described above, this court still accepts the brief, but not so, if the attorney represents the State. Obviously, it is the public, not the State’s attorney, who will unjustifiably suffer the consequences. In simple terms, the majority court’s per curiam is wrong.